Case 2:14-cr-00015-JTN-MV ECF No. 100, PageID.293 Filed 08/31/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

UNITED STATES OF AMERICA,                                Case No. 2:14-cr-15

                      Plaintiff,                         Hon. Janet T. Neff
                                                         U.S. District Judge
        v.

MICHAEL JAMES MACLAREN,

                      Defendant.
                                          /

                                   ORDER OF DETENTION

        An initial appearance and detention hearing were held before the undersigned on

August 26, 2021 by video conference with Defendant’s consent. MacLaren was advised of his

rights and the alleged violations in the Amended Probation Petition for Offender Under

Supervision (ECF No. 79), as required by Fed. R. Crim. P. 32.1

        Pursuant to Fed. R. Crim. P. 32.1(a)(6), MacLaren has the burden of establishing by

clear and convincing evidence that he will not flee or pose a danger to any other person or to

the community. The Court finds, for the reasons stated on the record, that MacLaren has

shown that he does not pose a danger to any other person or the community. But the Court

finds that MacLaren has not shown by clear and convincing evidence that he is not a flight

risk. Accordingly, the Court orders Defendant MacLaren detained pending further order of

the Court.

        IT IS ORDERED.




Date:        August 31, 2021                    /s/Maarten Vermaat
                                              MAARTEN VERMAAT
                                              U.S. MAGISTRATE JUDGE
